Citation Nr: 1114002	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for glaucoma, including as secondary to already service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1969 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2006, and again in March 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Notably, the Board primarily remanded the claim in March 2009 so the AMC could provide the Veteran a VA compensation examination and obtain an opinion concerning the etiology of his glaucoma, which since has been done.  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

In February 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny this claim and returned the file to the Board for further appellate review.  So this claim for glaucoma is again before the Board.

An additional claim for a rating higher than 10 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

There is competent and credible evidence of record etiologically linking the Veteran's glaucoma to an eye injury he sustained during his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's glaucoma is due to an injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Analysis-Entitlement to Service Connection for Glaucoma, including as Secondary to Service-Connected Type II Diabetes Mellitus

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b).  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

When determining whether service connection is warranted, all potential theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The July 2009 VA examiner confirmed the Veteran has a type of glaucoma.  After conducting physical examination of the Veteran's eyes, including visual acuity and visual field testing, this examiner diagnosed angle-recession glaucoma, left eye worse than right.  However, this examiner also ruled out the possibility of diabetic retinopathy, so determined the Veteran did not have this complication of his service-connected diabetes.

Still, though, there is no disputing the Veteran has glaucoma.  Hence, he meets the first and perhaps most fundamental requirement for any service-connection claim, which is have proof or confirmation of the existence of the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  


So the determinative issue is whether there also is competent and credible evidence of a correlation between the Veteran's glaucoma and his military service to establish service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And there indeed is this necessary supporting evidence.  Specifically, the July 2009 VA examiner found the Veteran's angle-recession glaucoma was caused by trauma.  And although noting the Veteran could not recall a specific incident of trauma, this examiner nonetheless determined that "as this specific type of glaucoma is related to prior trauma, it is at least as likely as not that the inciting trauma was service-related."  

The Board therefore finds this July 2009 VA examiner's opinion linking the Veteran's glaucoma to an eye injury during service to be probative evidence supporting the notion the Veteran contracted this disease as a result of his service.  Accordingly, this VA examiner's opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

Indeed, in another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court even went a step further and clarified that independent review of the claims file, rather than mere reliance on the Veteran's self-reported history, is not dispositive or determinative of the probative value of the commenting medical examiner's opinion.  Instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  The July 2009 examiner formed a positive nexus opinion based upon a thorough physical examination, interview, and review of the claims file.  

Moreover, even acknowledging the Veteran's inability to recall a specific incident of eye trauma during his service that would cause his glaucoma, his service treatment records (STRs) support this possibility of eye trauma during his service.  In particular, a March 1969 STR shows he broke his glasses and was referred to the eye clinic.  The manner in which he broke his glasses was undocumented, as well as whether he suffered eye trauma or injury.  He also appears to have suffered neck and head injuries in service, in March 1971, in a motor vehicle accident (MVA).  See, too, 38 C.F.R. § 3.303(d), indicating service connection is permissible for a disorder initially diagnosed after service, when all of the evidence, including that pertinent to service, indicates the disorder was incurred in service.  Therefore, the STRs confirm there was trauma and suggest possible eye trauma.  The Court has recognized lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has acknowledged that he may have suffered eye trauma when he broke his glasses in March 1969, as well as in the March 1971 MVA.  See his representative's March 2011 informal hearing presentation.  He also raises the possibility of suffering eye trauma through playing contact sports during service, such as football and basketball.  See id; see also July 2009 VA eye examination.  All of the Veteran's contentions concerning potential eye trauma during service are deemed competent lay statements since they relate lay observations experienced within the five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).

A Veteran is competent to report what occurred in service or, in this instance, what may have occurred during service, because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson,  19 Vet. App. 363 (2005).  And in the absence of any contravening evidence during service and the difficulty of confirming an incident of in-service eye trauma from that long ago, his consistent assertions of suffering possible, albeit unspecified, eye trauma during service are also credible to, in turn, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Further in this regard, the July 2009 VA examiner specifically considered the Veteran's allegations through his reported history during that examination and review of the claims file, in offering a positive nexus opinion.  So this VA examiner, in turn, was entitled to rely on the Veteran's credible reported history of having experienced these particular types of potential traumas for inciting his current angle recession glaucoma.  The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility, which the Board has not found reason to in this particular instance.

Further, there is no contravening medical evidence of record disputing this favorable opinion or diminishing its probative weight.  The Board sees that a prior October 2006 VA examiner similarly indicated the Veteran's glaucoma "may be related to military trauma, however, patient does not recall specific episode of prior ocular trauma."

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a direct linkage between the disorder and the Veteran's military service or secondarily by way of a service-connected disability.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Even more recent precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

A still more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the October 2006 VA examiner provided inconclusive evidence of direct etiology of the Veteran's current glaucoma to his active military service.  Nonetheless, there is no aspect of that prior opinion providing probative evidence against the Veteran's claim, either.


Indeed, the Board remanded the claim in March 2009 so the RO/AMC could have the Veteran undergo another VA compensation examination for a more conclusive or definitive opinion on the possibility of direct etiology of the glaucoma to service.  Accordingly, on remand, the July 2009 VA examination provided a conclusive and positive opinion on the etiology of the glaucoma being related to the Veteran's military service - specifically, to a likely eye injury during his service, which provides highly probative evidence in support of this notion of a linkage between this condition and his military service.  As such, the weight of the evidence falls in his favor or, at the very least, is in relative equipoise, so would entitle him to the benefit of the doubt on this determinative issue of causation.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

Since this evidence is competent and credible, especially absent any evidence to the contrary, and establishes this current glaucoma was directly incurred in service from trauma to the eye, this condition may be service connected, even though it was initially diagnosed after discharge.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Moreover, since the Board is granting the Veteran's claim on the basis of direct incurrence of this condition in service, there is simply no need to also consider whether his claim should be granted as well on a secondary basis to his service-connected diabetes.  See 38 C.F.R. § 3.310(a) and (b).  In fact, such consideration would not be helpful to his claim since the October 2006 VA examiner opined against this possibility.



ORDER

The claim for service connection for glaucoma is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


